Texas State Board of




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 18, 2014

                                       No. 04-13-00870-CV

                                      Frank HERRERA, Jr.,
                                            Appellant

                                                  v.

                  TEXAS STATE BOARD OF PLUMBING EXAMINERS,
                                   Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-18829
                            Honorable Dick Alcala, Judge Presiding


                                          ORDER
        Appellant filed his notice of accelerated appeal on December 12, 2013. The reporter’s
record was originally due on December 23, 2013. On January 3, 2014, we notified the court
reporter that the reporter’s record was late, and to either file a Notification of Late Record within
ten days or the reporter’s record within thirty days. To date, neither the reporter’s record nor a
Notification of Late Record has been filed.

         It is therefore ORDERED that court reporter Judy Stewart file the reporter’s record in this
court no later than March 1, 2014. If the reporter’s record is not received by such date, an order
may issue directing Ms. Stewart to appear and show cause why she should not be held in
contempt for failing to file the record. The clerk of this court is instructed to cause a copy of this
order to be served on Ms. Stewart by certified mail, return receipt requested, with delivery
restricted to addressee only, or to give other personal notice of this order with proof of delivery.


                                                       _________________________________
                                                       Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2014.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court